                 Case 19-11739-LSS              Doc 645        Filed 02/14/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                   Case No. 19-11739 (LSS)

                                    Debtors.                   (Jointly Administered)



         SECOND AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED
         FOR HEARING ON FEBRUARY 18, 2020 AT 10:30 A.M. (EASTERN TIME)


                 THE BELOW LISTED MATTERS HAVE BEEN RESOLVED.
                     THE COURT HAS CANCELLED THE HEARING.



MATTER FOR WHICH CNO HAS BEEN FILED

1.        2nd Removal Extension Motion – Debtors’ Second Motion for Order Extending the
          Period to Remove Actions Pursuant to 28 U.S.C. § 1452 and Federal Rule of Bankruptcy
          Procedure 9027 [Filed: 1/31/20] (Docket No. 620).

          Response Deadline:        February 11, 2020 at 4:00 p.m. Eastern Time.

          Responses Received: None.

          Related Documents:

          a)      Certification of No Objection Regarding Docket No. 620 [Filed: 2/12/20] (Docket
                  No. 639).

          b)      [Signed] Second Order Extending the Period to Remove Actions Pursuant to
                  28 U.S.C. § 1452 and Federal Rule of Bankruptcy Procedure 9027 Through
                  and Including May 4, 2020 [Filed: 2/14/20] (Docket No. 643).

          Status: The order has been entered. No hearing is necessary.

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.
2
    Amended items appear in bold.


DOCS_DE:227453.3 39566/002
                 Case 19-11739-LSS       Doc 645     Filed 02/14/20    Page 2 of 2




UNCONTESTED MATTER

2.      Empire Office Stay Motion – Empire Office, Inc.’s Motion for Determination That
        Automatic Stay Does Not Apply or, in the Alternative, for Relief from the Automatic
        Stay [Filed: 2/4/20] (Docket No. 629).

        Response Deadline: February 11, 2020 at 4:00 p.m. Eastern Time. Extended to
        February 13, 2020 at 4:00 p.m. Eastern Time for the Debtors.

        Responses Received: Informal comments from the Debtors.

        Related Documents:

        a)       Certification of Counsel Regarding Empire Office, Inc.’s Motion for Relief from
                 Stay [Filed: 2/13/20] (Docket No. 641).

        b)       [Signed] Order Granting Empire Office, Inc.’s Motion for Determination
                 That Automatic Stay Does Not Apply or, in the Alternative, for Relief from
                 the Automatic Stay [Filed: 2/14/20] (Docket No. 644).

        Status: The order has been entered. No hearing is necessary.


 Dated: February 14, 2020                        PACHULSKI STANG ZIEHL & JONES LLP

                                                 /s/ Peter J. Keane
                                                 Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                 Debra I. Grassgreen (CA Bar No. 169978)
                                                 Peter J. Keane (DE Bar No. 5503)
                                                 919 N. Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19899 (Courier 19801)
                                                 Telephone: (302) 652-4100
                                                 Facsimile: (302) 652-4400
                                                 Email: jpomerantz@pszjlaw.com
                                                         dgrassgreen@pszjlaw.com
                                                         pkeane@pszjlaw.com

                                                 Counsel for the Debtors and Debtors-in-Possession




                                                 2
DOCS_DE:227453.3 39566/002
